DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on December 1, 2020, has been entered. Claims 1, 2, 6-11, and 15-24 remain pending in the application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 15 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “the second predetermined input” in line 5. There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9-11, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jersey Jack Pinball®’s “The Hobbit” pinball machine (as described in the Jersey Jack Operations Manual published December 2016, with supporting evidence provided by IE Pinball’s YouTube video, “The Hobbit Pinball - v2.0 Gameplay”, published June 30, 2017; hereinafter, Jersey Jack) in view of Mission Pinball Framework (as described at docs.missionpinball.org, digitally archived on May 19, 2017; hereinafter MPF).
Regarding claim 1, Jersey Jack discloses an amusement game (“The Hobbit” pinball machine) comprising: 
a playfield (Operations Manual, pg. C-6 through C-10, “playfield”) comprising a plurality of game play devices (pg. C-7 and C-9, “Playfield Assemblies”, including bumpers, flippers, rollover button switches, etc.) and a plurality of lighted features that include all lighted features associated with the playfield (pg. C-69 through C-72, “Playfield Feature Lighting”); 
at least one sound generating device (pg. D-76 and D-77, including backboard speakers, cabinet speaker, and headphone audio); 
a display device (27” LCD panel on backbox, for displaying screen information as illustrated on pg. A-12 through A-17, and shown in greater detail on pg. C-44, C-45); 
a processor (pg. C-15, Item 3, CPU includes processor) coupled to the plurality of game play devices, the plurality of lighted features, the sound generating device, and the display device (as shown in lower cabinet wiring diagram on pg. D-111); and 
a memory (pg. C-15, Item 3, CPU includes memory module) coupled to the processor and storing instructions executable by the processor (game software for operation of game according to rules described on pg. A-11 through A-18; also see pg. E-12, “game software”), the 
receiving a predetermined input via a user input element (via flippers to send ball to Gandalf ramp, pg. A-15, Modes - Selecting; see step 3, “If you wish to change the currently selected mode, shoot the Gandalf (left) ramp when the “Book” ramp cutout is lit”, the flippers being the user input element) indicative of a user selection of a first one of a plurality of active game play modes of the amusement game (pg. A-15, step 3; “Use the Gandalf (left) ramp as many times as necessary to choose the exact qualified mode you would like to play”);
causing the display device (27” LCD Panel, pg. A-16; see Annotated Image 1 below), in response to receiving the predetermined input, to present in a main screen (center portion of the LCD panel in box 1) first information associated with the first one of the plurality of active game play modes of the amusement game (pg. A-16, set 1, lines 4-6, “center portion of the 27” LCD … will display video choreographed for the [currently selected] mode, along with a scroll showing its title, shot objectives and total progress”); 
causing the display device to present in a secondary screen (e.g., smaller screen in top left corner of LCD panel, as shown in Annotated Image 1) second information associated with a second one of the plurality of active game play modes of the amusement game (i.e., a second active set of objectives; see Applicant’s definition of “mode”, pg. 5, lines 9-11; in the instance shown in Image 1 below, the second mode being the objective of rollovers spelling “LOCK”); 
selectively illuminating the plurality of lighted features of the playfield (highlighted in orange on playfield image on pg. A-16, as shown in annotated Image 2 below) based on the predetermined input (i.e., based on the selected mode) such that the plurality of lighted 
controlling the at least one sound generating device (speakers, as shown on pg. D-111) using instructions that are associated only with the first one of the plurality of active game play modes (“video choreographed for the mode”, pg. A-16, step 1, lines 4-5, includes sound, as evidenced by IE Pinball’s YouTube video showing play of the same Hobbit pinball machine, e.g., at 4:34-5:30, showing audio/video choreographed to “Radagast” mode); 
using input received by the plurality of game play devices, resulting from an interaction between the plurality of game devices (pg. A-16, last paragraph, “Make the flickering orange shots to rack up points and complete the mode” for first mode; and LOCK rollover buttons for second mode, as described on pg. A-12, step 2) and an object (i.e., a ball) that is moving relative to the playfield, to affect play of and/or scoring of play (pg. A-16, last paragraph, “to rack up points and complete the mode”; Image 1 below, dwarf target shot value = 500; and pg. A-12, step 2) of the amusement game using instructions that are associated with each of the plurality of active game play modes (pg. A-16, step 2; pg. A-12, step 2).

    PNG
    media_image1.png
    716
    962
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    596
    560
    media_image2.png
    Greyscale

Jersey Jack does not explicitly teach selectively illuminating all of the playfield lighting features using instructions associated only with the first active game play mode. However, in the art of pinball programming, MPF teaches that it may be desirable, as a matter of design choice among options available to the game designer, to specify a priority for a first active game play mode (NPL document, pg. 5, “Mode priorities”; e.g., a “special higher mode”), such that 
“The mode priorities also affect the priorities of things like all display widgets and slides. For example, your base mode might play an animation and a light show when a ramp shot is made in the base game mode, but when your special higher mode is running you might want to play a different slide and a different light show. So [by] specifying the special mode to run at a higher priority, it will get priority access to the display and lights.”

MPF’s teaching regarding playing “a different light show” when the special mode (i.e., a first active game play mode) is running, wherein the special mode “get[s] priority access to the … lights” is understood to teach or at least suggest selectively illuminating all of the lighted features of the playfield using instructions associated only with the special mode, so that the special mode takes priority with respect to light effects to play the different light show associated with the special mode. It is clear from the teaching of MPF that the decision to give a selected game mode priority access to any or all of the lighting features of the playfield is simply a matter of design choice that would have been obvious to one of ordinary skill in the art of pinball game design. (For further discussion of this limitation, see Response to Arguments below.)
Therefore, in view of the teaching of MPF, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jersey Jack by prioritizing the first active game play mode, including selectively illuminating the plurality of lighted features of the playfield such that all of the lighted features are illuminated using instructions that are associated only with the first active game play mode, since MPF clearly and explicitly teaches that one of ordinary skill in the art, e.g., a pinball game designer, might want to (i.e., be motivated to) prioritize a first active game play mode to have priority access to the lights to play a different light show when the first active game play mode  to give a first game mode priority access to the lighted features, according to the wishes of a game designer, and also clearly and explicitly states that a game designer might want to (i.e., be motivated to) give a first game mode priority access to the lights. It is readily apparent from MPF’s disclosure that the choice to give the priority access to any or all of the lighting features is simply a matter of design choice. 
Regarding claim 2, the modified Jersey Jack teaches the claimed invention substantially as claimed, as set forth above for claim 1. Jersey Jack further teaches the playfield comprises a pinball machine playfield (as shown on pg. A-11 through A-17) and the object comprises a ball (pg. A-16, step 1, line 2, “ball”).
Regarding claim 9, the modified Jersey Jack teaches the claimed invention substantially as claimed, as set forth above for claim 1. Jersey Jack further teaches the main screen is caused to be displayed larger relative to the secondary screen in the display device (as shown in Annotated Image 1 above).
Regarding claim 20, the modified Jersey Jack teaches the claimed invention substantially as claimed, as set forth above for claim 1. Jersey Jack further teaches the playfield is housed in a cabinet of the amusement game (see pg. A-7 of Operations Manual) such that the plurality of game play devices and the plurality of lighted features are not directly accessible to a user of the amusement game (as is conventional in the art of pinball; see enclosed cabinet, pg. A-7), wherein the user input element comprising a selectable button (pushbutton on side of cabinet for operating flipper, see pg. A-7) positioned on an external surface of the cabinet such that the 
Regarding claim 10, Jersey Jack discloses a non-transitory memory device (Operations Manual, pg. C-15, Item 3, memory module of CPU) having instructions stored thereon, the instructions when executed by a processor of an amusement game (“The Hobbit” pinball machine) causing the amusement game to perform steps comprising: 
causing a display device (27” LCD Panel, pg. A-16; see Annotated Image 1 above) of the amusement game to present in a main screen (center portion of the LCD in red box 1) information associated with a first one of a plurality of active game play modes of the amusement game (pg. A-16, set 1, lines 4-6, “center portion of the 27” LCD … will display video choreographed for the [currently selected] mode, along with a scroll showing its title, shot objectives and total progress”), wherein the first one of the plurality of active game play modes comprises a most recently activated one of the plurality of active game play modes (pg. A-16, step 1, line 2, “the currently selected game mode”); 
causing the display device to present in a secondary screen (e.g., smaller screen in top left corner of LCD panel, as shown in Annotated Image 1) second information associated with a second one of the plurality of active game play modes of the amusement game (i.e., a second active set of objectives; see Applicant’s definition of “mode”, pg. 5, lines 9-11; in the instance shown in Annotated Image 1 above, the second mode being the objective of rollovers spelling “LOCK”); 
selectively illuminating a plurality of lighted features (pg. C-69 through C-72, “Playfield Feature Lighting”) using instructions that are associated with the first active game play mode 
controlling at least one sound generating device (pg. D-76 and D-77, including backboard speakers, cabinet speaker, and headphone audio) using instructions that are associated only with the first active game play mode (pg. A-16, step 1, lines 4-5, “video choreographed for the mode”, includes sound generated by speakers, as evidenced by IE Pinball’s YouTube video showing play of the same Hobbit pinball machine, e.g., at 4:34-5:30, showing audio/video choreographed to “Radagast” mode); 
using input received by a plurality of game play devices (pg. C-7 and C-9, “Playfield Assemblies”, including bumpers, rollover button switches, etc.), resulting from an interaction between the plurality of game devices (pg. A-16, last paragraph, “Make the flickering orange shots to rack up points and complete the mode” for first mode; and LOCK rollover buttons for second mode, as described on pg. A-12, step 2) and an object (i.e., a ball) that is moving relative to the playfield, to affect play of and/or scoring of play (pg. A-16, last paragraph, “to rack up points and complete the mode”; Image 1 below, dwarf target shot value = 500; and pg. A-12, step 2) of the amusement game using instructions that are associated with each of the plurality of active game modes (pg. A-16, step 2; pg. A-12, step 2).
Jersey Jack does not explicitly teach selectively illuminating all of the playfield lighting features using instructions associated only with the first active game play mode. However, in the art of pinball programming, MPF teaches that it may be desirable to specify a priority for a given active mode (NPL document, pg. 5, “Mode priorities”), such that a given active mode gets priority access to the lighting features of the game. See NPL document, pg. 5, “Mode priorities”, 
Therefore, in view of the teaching of MPF, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jersey Jack by prioritizing the first active game play mode, including selectively illuminating the plurality of lighted features of the playfield such that all of the lighted features are illuminated using instructions that are associated only with the first active game play mode, since MPF clearly and explicitly teaches that one of ordinary skill in the art, e.g., a pinball game designer, might want to (i.e., be motivated to) prioritize a first active game play mode to have priority access to the lights to play a different light show when the first active game play mode is running. In other words, MPF clearly and explicitly teaches pinball game software with the capability to give a first game mode priority access to the lighted features, according to the wishes of a game designer, and also clearly and explicitly states that a game designer might want to (i.e., be motivated to) give a first game mode priority access to the lights. It is readily 
apparent from MPF’s disclosure that the choice to give the priority access to any or all of the lighting features is simply a matter of design choice.
Regarding claim 11, the modified Jersey Jack teaches the claimed invention substantially as claimed, as set forth above for claim 10. Jersey Jack further teaches the playfield comprises a 
Regarding claim 18, the modified Jersey Jack teaches the claimed invention substantially as claimed, as set forth above for claim 10. Jersey Jack further teaches the main screen is caused to be displayed larger relative to the secondary screen in the display device (as shown in Annotated Image 1 above).
Claims 6, 15, 19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jersey Jack in view of MPF, in further view of Ho et al. (US Patent No. 8,863,187, hereinafter Ho).
Regarding claim 6, the modified Jersey Jack teaches the claimed invention substantially as claimed, as set forth above for claim 1. Jersey Jack further teaches the game receiving a second predetermined input via the user input element indicative of a second user selection of the second active game play mode (via flippers to project ball over letters spelling LOCK on playfield, to select Smaug Multiball mode, pg. A-12), whereby, in response to receiving the second predetermined input, the display device presents in the main screen the second information associated with the second active game play mode (pg. A-12, bottom right image, the main screen presenting “JACKPOT” image associated with the Smaug Multiball mode). Jersey Jack does not teach toggling the display device to present the first information associated with the first mode in the secondary screen in response to receiving the predetermined input. However, in the art of display devices presenting a main screen and a secondary screen, Ho teaches (Figs. 1 and 2a; col. 6, lines 31-47) toggling the display device (television set 100) in response to receiving predetermined input (col. 6, line 37, “swap 
Regarding claim 15, the modified Jersey Jack teaches the claimed invention substantially as claimed, as set forth above for claim 10. Jersey Jack further teaches that the instructions cause the game to receive a predetermined input via a user input element (via flippers to send ball to Gandalf ramp, pg. A-15, Modes - Selecting; see step 3, “If you wish to change the currently selected mode, shoot the Gandalf (left) ramp when the “Book” ramp cutout is lit”; and/or via flippers to project ball over letters spelling LOCK on playfield, to select Smaug Multiball mode, pg. A-12); and in response to receiving the predetermined input/a second predetermined input (via flippers to project ball over letters spelling LOCK on playfield, to select Smaug Multiball mode, pg. A-12; see rejection under 35 USC 112(b) above), the display device 
Regarding claim 19, the modified Jersey Jack teaches the claimed invention substantially as claimed, as set forth above for claim 6. When modifying the game of Jersey Jack in view of 
Regarding claim 21, Jersey Jack discloses a method for an amusement game comprising: 
displaying, on a display device (27” LCD Panel, pg. A-16; see Annotated Image 1 above), of the amusement game, first information in a main screen, wherein the first information is associated with a first one of a plurality of active game play modes of the amusement game (pg. A-16, set 1, lines 4-6, “center portion of the 27” LCD … will display video choreographed for the [currently selected] mode, along with a scroll showing its title, shot objectives and total progress”); 
displaying, on the display device, second information in a secondary screen (e.g., smaller screen in top left corner of LCD panel, as shown in Annotated Image 1), wherein the second information is associated with a second one of the plurality of active game play modes of the 
selectively illuminating a plurality of lighted features of the playfield (highlighted in orange on playfield image on pg. A-16, as shown in annotated Image 2 above) based on the first active game play mode (pg. A-16, last paragraph, “inserts … will light to indicate shot objectives on the playfield. Make the flickering orange shots to rack up points and complete the mode!”); 
receiving, while the plurality of lighted features are being selectively illuminated based on the first active game play mode, a predetermined input via a user input element indicative of a user selection of the second one of the plurality of active game play modes of the amusement game (via flippers to project ball over letters spelling LOCK on playfield, to select Smaug Multiball mode, pg. A-12); 
displaying, on the display device in response to the receiving of the predetermined input, the second information in the main screen (pg. A-12, bottom right image, the main screen presenting “JACKPOT” image associated with the Smaug Multiball mode); and
selectively illuminating, in response to the receiving of the predetermined input, the plurality of lighted features of the playfield based on the second active game play mode (pg. A-12, number 4, “lit (flickering orange) arrow shots”).
Jersey Jack does not explicitly teach selectively illuminating all of the playfield lighting features using instructions associated only with the selected first or second active game play mode, and Jersey Jack does not teach displaying the first information associated with the first mode in the secondary screen in response to receiving the predetermined input.

“The mode priorities also affect the priorities of things like all display widgets and slides. For example, your base mode might play an animation and a light show when a ramp shot is made in the base game mode, but when your special higher mode is running you might want to play a different slide and a different light show. So [by] specifying the special mode to run at a higher priority, it will get priority access to the display and lights.”

MPF’s teaching regarding playing “a different light show” when the special mode (i.e., a first active game play mode) is running, wherein the special mode “get[s] priority access to the … lights” is understood to teach or at least suggest selectively illuminating all of the lighted features of the playfield using instructions associated only with the special mode, so that the special mode takes priority with respect to light effects to play the different light show associated with the special mode. It is clear from the teaching of MPF that the decision to give a selected game mode priority access to any or all of the lighting features of the playfield is simply a matter of design choice that would have been obvious to one of ordinary skill in the art of pinball game design. Therefore, in view of the teaching of MPF, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jersey Jack by prioritizing the selected active game play mode (i.e., the first game play mode when the first game play mode is selected and the second game play mode when the second game play mode is selected), including selectively illuminating the plurality of lighted features of the playfield such that all of the lighted features are illuminated  to give a selected game mode priority access to the lighted features, according to the wishes of a game designer, and also clearly and explicitly states that a game designer might want to (i.e., be motivated to) give a selected game mode priority access to the lights. It is readily apparent from MPF’s disclosure that the choice to give priority access to any or all of the lighting features is simply a matter of design choice. 
With respect to displaying the first information in the secondary screen, in the art of display devices presenting a main screen and a secondary screen, Ho teaches (Figs. 1 and 2a; col. 6, lines 31-47) toggling the display device (television set 100) in response to receiving predetermined input (col. 6, line 37, “swap operation 115a”) from a user input element (controlling device 106), whereby the display device (100) presents in the main screen (128, col. 4, lines 64-65) information that was previously presented on the secondary screen (121, col. 6, lines 34-35) and presents in the secondary screen (121) information that was previously presented on the main screen (128; col. 6, lines 34-35). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Jersey Jack by toggling the first and second information between the main screen and the secondary screen, as taught by Ho, such that when the display device presents in the main screen information associated with the second mode (i.e., 
Regarding claim 22, the modified Jersey Jack teaches the claimed invention substantially as claimed, as set forth above for claim 21. Jersey Jack further teaches that the selective illuminating of the lighting features based on the first mode occurs at a first time (i.e., when the first mode is selected), the receiving of the predetermined input occurs at a second time after the first time (i.e., when the second mode is selected), and the selective illuminating of the lighting features based on the second active game play mode occurs at a third time after the second time (i.e., in response to selection of the second mode).
Regarding claim 23, the modified Jersey Jack teaches the claimed invention substantially as claimed, as set forth above for claim 21. The modified Jersey Jack further teaches that while the lighted features are selectively illuminated based only on the first active game play mode (i.e., while the first active mode is selected, as discussed above for claim 21), scoring of play is calculated based on both the first and second active game play modes (since progress toward LOCK objective continues to be tracked in secondary screen during first active game play mode; see IE Pinball video, 4:38-5:30). Although Jersey Jack does not explicitly teach that scoring continues to be calculated based on both active modes while the lighted features are selectively illuminated based only on the second active mode, MPF further teaches that it is known in the art of pinball game design, as a matter of design choice, to score events from two modes running at the same time (MPF, pg. 5, “Mode priorities”, last sentence of second 
Regarding claim 24, the modified Jersey Jack teaches the claimed invention substantially as claimed, as set forth above for claim 23. Jersey Jack further teaches that scoring of play is calculated based on inputs received by the plurality of game play devices in the playfield, resulting from an interaction between the plurality of game devices (pg. A-16, last paragraph, “Make the flickering orange shots to rack up points and complete the mode” for first mode; and LOCK rollover buttons for second mode, as described on pg. A-12, step 2) and an object (i.e., a ball) that is moving relative to the playfield.
Claims 7, 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jersey Jack in view of MPF, in further view of Osawa (US Patent No. 8,248,534, hereinafter Osawa).
Regarding claims 7 and 16, the modified Jersey Jack teaches the claimed invention substantially as claimed, as set forth above for claims 1 and 10, respectively. Jersey Jack does not explicitly teach that the instructions cause the secondary screen to be removed from the display device upon the second one of the plurality of active game play modes becoming inactive. However, in the art of display devices presenting a main screen and a secondary screen, Osawa teaches (Fig. 7A) that it is known to cause the secondary screen (window 103, 
Regarding claims 8 and 17, the modified Jersey Jack teaches the claimed invention substantially as claimed, as set forth above for claims 1 and 10, respectively. Jersey Jack does not explicitly teach that the instructions cause the secondary screen to be removed from the display device and cause the display device to present in the main screen the second information associated with the second mode upon the first mode becoming inactive. However, in the art of display devices presenting a main screen and a secondary screen, Osawa teaches (Fig. 7A) that when the display device is programmed to present in a main screen (102) information associated with a first program (col. 4, lines 33-38, soccer game) and to present in a secondary screen (103) information associated with a second program (col. 4, lines 33-38, baseball game), it is known to cause the secondary screen (window 103, col. 4, lines 33-36) to be removed from the display device (col. 6, lines 59-62, second window removed when display changes from two windows to a single window) and cause the display device (101) to present in .
Response to Arguments
Applicant's arguments filed December 1, 2020, have been fully considered but they are not persuasive. 
In response to Applicant’s argument that MPF’s teaching is not necessarily related to controlling all playfield lighting features, the examiner maintains that MPF’s teaching is not limited to “a light” as argued, but instead refers to “a light show”, which would be clearly understood by one of ordinary skill in the art to refer to any or all of the lighting features on the playfield. (An example of a light show that includes control of all lighting features on the playfield can be seen in the IE Pinball video at 4:36-4:39.) Additionally, MPF explicitly states that 
In response to Applicant’s argument that there is no rational underpinning to support the examiner’s proposed modification, the examiner maintains that the rejection is supported by the clear and explicit teaching of MPF. Simply put, it would have been obvious to one of ordinary skill in the art of pinball game design to modify the pinball game of Jersey Jack by following the advice of MPF with respect to pinball game design. MPF clearly and explicitly teaches that a pinball game designer “might want to” (i.e., be motivated to) prioritize one active game play mode over another to have priority access to the lights (MPF, pg. 5). This motivation is clearly and plainly stated by MPF. Prioritization of a particular game mode is clearly a matter of design choice so that the game designer can enhance a particular mode by a particular display and lights specific to that mode, if desired. It would be readily apparent to one of ordinary skill that the pinball game features of Jersey Jack and MPF are readily combinable by simply programming the game to follow the instructions as laid out by MPF. Because the instructions are clearly laid out by MPF, along with motivation for following those instructions, as discussed above, the examiner maintains that the proposed modification is not based on impermissible hindsight, but instead on the clear and explicit teaching of the prior art. 
	In response to Applicant’s argument that Jersey Jack and MPF do not teach the features of claim 5 that are now incorporated in claim 1 because the predetermined user input of Jersey Jack does not relate to selective illumination of all lights according to the selected game mode, all the lights would have been obvious in view of the teaching of MPF, as discussed in detail above.
	Similarly, in response to Applicant’s argument that Jersey Jack and MPF do not teach the features of claim 12 that are now incorporated into claim 10 because Jersey Jacks’ teaching with respect to the most recently activated game mode does not relate to selective illumination of all lights on the playfield, the examiner maintains that Jersey Jack clearly teaches causing the display device to present first information related to a most recently activated game mode (pg. A-16, step 1, line 2, “the currently selected game mode”), which is accompanied by selective illumination of the playfield lights corresponding to the selected game mode, and that the selective illumination of all the lights would have been obvious in view of the teaching of MPF, as discussed in detail above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /January 29, 2021/